DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 01 July 2022.  In view of this communication and the amendment concurrently filed: claims 1-4, 6, 9, 14, and 16-18 were previously pending, with claims 16-18 being withdrawn from consideration; claims 19-22 were added by the amendment; and thus, claims 1-4, 6, 9, 14, and 16-22 are now pending in the application, with claims 16-18 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 01 July 2022, have been fully considered but are not persuasive.  
The Applicant’s first argument (page 7, line 22 to page 8, line 5 of the Remarks) alleges that Hua does not disclose inner and outer poles on the stator because there are bridges between each stator segment and the presence of a bridge allegedly makes all of the stator poles “inner poles”.  No explanation or evidence is provided in support of this allegation.  Relative to each bridge, the circumferentially closest stator poles are analogous to the “inner poles” and the next closest stator poles are analogous to the “outer poles”, as shown in figure 1 of Hua.  The presence of additional bridges, beyond those claimed, does not alter the structure of the stator poles.  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.
Further, even if Hua were determined not to disclose the inner and outer stator poles as claimed, these features are already disclosed by the Wang reference.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s second argument (page 8, line 6 to page 9, line 9 of the Remarks) alleges that in order to combine the teachings of Wang and Hua, one must incorporate the additional bridges disclosed in between every stator segment of Hua.  No explanation or evidence is provided in support of this faulty premise.  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
The combination applied in the grounds of rejection employs the teaching in Hua of modifying the number and spacing of the rotor teeth in order to improve output.  There is no reason why modifying the number of rotor teeth would require the incorporation of additional stator components.  The argument simply suggests that these additional changes must be made, and would result in a completely different device than that which is claimed.  Since the combination being discussed in the argument is not the combination applied in the grounds of rejection, this argument is unpersuasive and the previous grounds of rejection are maintained.
The Applicant’s third argument (page 9, lines 10-14 of the Remarks) alleges that Wang and Hua do not disclose the limitations of new claims 19-22.  However, the argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, the new claims are rejected below in view of Wang and Hua as previously applied.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 9, 14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 101699713 A), hereinafter referred to as “Wang”, in view of Hua et al. (CN 201868960 U), hereinafter referred to as “Hua”.
Regarding claim 1, Wang discloses an electromechanical system (fig. 1, 8; ¶ 0019-0020) comprising:
a rotor [2,4] comprising a plurality of circumferentially-spaced teeth (fig. 1, 8; ¶ 0019-0020); and 
a segmented stator [1,3] comprising multiple separable stator segments [A1-C2] (fig. 1, 8; ¶ 0019-0020), at least one stator segment [A1-C2] of the multiple separable stator segments [A1-C2] extending partway about the circumference of the rotor [2,4] (fig. 1, 8; ¶ 0019-0020) and comprising:
an armature coil [7] defining a coil interior [7a] (fig. 8; ¶ 0020-0021; the coils are wrapped around two of the stator poles, surrounding the area where the permanent magnets, i.e. bridges, are disposed); 
circumferentially adjacent first [s1] and second [s2] stator portions, each stator portion [s1/s2] comprising circumferentially adjacent connected inner [s1i/s2i] and outer [s1o/s2o] radially extending poles, each of the inner poles [s1i/s2i] passing through the coil interior [7a] and each of the outer poles [s1o/s2o] provided outside of the coil interior [7a] (fig. 8); and 
a bridge [8,10] spacing the stator portions [s1,s2], the bridge [8,10] comprising a magnetic field generator [8,10] arranged to generate a magnetic field between the stator portions [s1,s2] (fig. 8; ¶ 0020), wherein the poles [s1i/s2i/s1o/s2o] of the stator segment [A1-C2] are arranged such that: 
  
    PNG
    media_image1.png
    455
    470
    media_image1.png
    Greyscale

when the rotor [2,4] is in a first position [B2], the inner pole [s1i] of the first stator portion [s1] is aligned with a tooth of the rotor [2,4], the inner pole [s2i] of the second stator portion [s2] is aligned with an air gap (fig. 8; the first position is shown relative to stator segment [B2]), the outer pole [s2o] of the second stator portion [s2] is aligned with a tooth of the rotor [2,4], and the outer pole [s1o] of the first stator portion [s1] is aligned with an air gap (fig. 8; the first position is shown relative to stator segment [B2]); and 
when the rotor [2,4] is in a second position [A1], the inner pole [s2i] of the second stator portion [s2] is aligned with a tooth of the rotor [2,4], the inner pole [s1i] of the first stator portion [s1] is aligned with an air gap (fig. 8; the second position is shown relative to stator segment [A1]), the outer pole [s1o] of the first stator portion [s1] is aligned with a tooth of the rotor [2,4], and the outer pole [s2o] of the second stator portion [s2] is aligned with an air gap (fig. 8; the second position is shown relative to stator segment [A1]).
Wang does not disclose that the stator poles are completely aligned with the poles and air gaps of the rotor.  This amounts to a difference in the spacing and numbers of the stator and rotor poles, as changing the number of rotor poles would alter the alignment of the poles and air gaps.
Hua discloses an electromechanical system comprising a rotor [5] with a plurality of circumferentially spaced teeth and a segmented stator [1] comprising inner poles and outer poles (fig. 1; ¶ 0023-0024); wherein
when the rotor [5] is in a first position [p1], the inner pole [t1i] of the first stator portion [s1] is completely aligned with a tooth of the rotor [5], the inner pole [t2i] of the second stator portion [s2] is completely aligned with an air gap, the outer pole [t2o] of the second stator portion [s2] is completely aligned with a tooth of the rotor [5], and the outer pole [t1o] of the first stator portion [s1] is completely aligned with an air gap (fig. 1, first annotation below; when the rotor is rotated clockwise one tooth-width, the rotor poles align with stator poles [t1i] and [t2o]); and 

    PNG
    media_image2.png
    721
    816
    media_image2.png
    Greyscale

when the rotor [5] is in a second position [p2], the inner pole [t2i] of the second stator portion [s2] is completely aligned with a tooth of the rotor [5], and the inner pole [t1i] of the first stator portion [s1] is completely aligned with an air gap, the outer pole [t1o] of the first stator portion [s1] is completely aligned with a tooth of the rotor [5], and the outer pole [t2o] of the second stator portion [s2] is completely aligned with an air gap (fig. 1, second annotation below; when the rotor is rotated counter-clockwise one tooth-width, the rotor poles align with stator poles [t1o] and [t2i]).

    PNG
    media_image3.png
    729
    831
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the number and spacing of the rotor teeth of Wang so that the poles and teeth are in complete alignment as taught by Hua, in order to eliminate a phase difference between induced potentials of each coil thereby improving sinusoidal performance and overall output (¶ 0006-0008, 0012 of Hua).
Regarding claim 2, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein the magnetic field generator [8,10] comprises a field coil [8] wound around at least a portion of the bridge [10] (fig. 8; ¶ 0020; the bridge comprises both a permanent magnet [10] and a field coil [8] wrapped around the magnet).
Regarding claim 3, Wang, in view of Hua, discloses the electromechanical system according to claim 2, as stated above, wherein a portion of the field coil [8] substantially fills a recess defined between the spaced stator portions [s1,s2] (fig. 8; the permanent magnets, being shorter than the stator poles, creates recesses at either of their ends which are filled by the field coils).
Regarding claim 4, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein the magnetic field generator [8,10] comprises one or more permanent magnets [10] (fig. 8; ¶ 0020).
Regarding claim 6, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein the armature coil [7] is wound around the inner poles [s1i,s2i] such that opposing ends of the armature coil [7] are located in respective recesses defined between the inner and outer poles [s1i,s2i,s1o,s2o] of each stator portion [s1,s2] (fig. 8; one end of the coil [7] is disposed between [s1o] and [s1i] while the other end of the coil [7] is disposed between [s2i] and [s2o]).
Regarding claim 9, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein at least a portion of the magnetic field generator [8,10] is located in the coil interior [7a] (fig. 8; a portion of the permanent magnet [10] is located between the sides of the coil [7]).
Regarding claim 14, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, further comprising a plurality of stator segments [A1-C2] (fig. 8; a total of six stator segments are shown, per stator).
Regarding claim 19, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein each stator segment [A1-C2] of the multiple stator segments [A1-C2] is a distinct separate structural entity (fig. 1, 8; ¶ 0019-0020; each segment is shown distinct and separated from the others).
Regarding claim 20, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein each stator segment [A1-C2] of the multiple stator segments [A1-C2] is disconnected from each other stator segment [A1-C2] of the plurality of stator segments [A1-C2] (fig. 1, 8; ¶ 0019-0020; each segment is shown distinct and separated from the others).
Regarding claim 21, Wang, in view of Hua, discloses the electromechanical system according to claim 20, as stated above, wherein each stator segment [A1-C2] is configured to be removed from the electromechanical system without interfering with or moving an adjacent stator segment [A1-C2] (fig. 1, 8; ¶ 0019-0020; this limitation is defined, on line 25 of page 2 to line 10 of page 3 of the specification, as requiring only that the stator segments are separate components; thus, this limitation is met by the same structure as the previous claim).
Regarding claim 22, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein the bridge [8,10] connects the inner pole [s1i] of the first stator portion [s1] to the inner pole [s2i] of the second stator portion [s2] (fig. 8; ¶ 0020), and wherein the outer poles [s1o,s2o] of the first and second stator portions [s1,s2] are not connected to a bridge [8,10] (fig. 8; the bridges are only provided at every other position between the U-shaped stator cores).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Rasmussen et al. (US 2018/0152060 A1) discloses a segmented stator with armature coils spanning multiple segments which are connected by bridges, and which surround a toothed rotor.
Husband et al. (US 8,508,095 B2) discloses a segmented stator with armature coils spanning multiple segments which are connected by bridges, and which surround a toothed rotor, wherein the bridges comprise permanent magnets.
Flynn (WO 2008/119055 A1) discloses a segmented stator with field coils and bridges between segments formed of permanent magnets.
Akemakou (US 6,242,834 B1) discloses a segmented stator with armature coils spanning multiple segments which are connected by bridges, wherein the bridges comprise a permanent magnet or a field coil, and which surround a toothed rotor.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834